Citation Nr: 0730924	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968 
which included service in Vietnam.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which, in part, 
which denied the veteran's request to reopen his claim for 
service connection for chloracne.


FINDINGS OF FACT

1.  In a final December 1996 rating decision, the RO denied 
entitlement to service connection for chloracne; in final 
decisions issued in July 1998 and January 2002, the RO found 
that new and material evidence had not been received to 
reopen the claims.

2.  Evidence received since the January 2002 rating decision 
pertains to an element needed to substantiate the claim that 
was previously found to be lacking and raises a reasonable 
probability of substantiating the claim for service 
connection for a skin disorder, to include as due to exposure 
to Agent Orange.

3.  The veteran has current chloracne as the result of 
herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision, which denied 
entitlement to service connection for chloracne, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 1996 rating decision 
is new and material and the claim of entitlement to service 
connection for chloracne is reopened.  38 U.S.C.A. §§ 5103, 
5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 
1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claims.


I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as due to exposure to Agent Orange.

A December 1996 rating decision denied service connection for 
chloracne due to Agent Orange exposure on the basis that 
there was no definite diagnosis of chloracne, a diagnosis of 
chloracne was not shown to be within one year following the 
veteran's last date of service in Vietnam and there was no 
showing of a relationship between chloracne and the veteran's 
service in Vietnam.  The veteran did not appeal the December 
1996 rating decision within a year, and it is final.  38 
U.S.C.A. § 7105.

In a February 1998 rating decision, the RO appeared to 
consider the veteran's claim on this issue on the merits 
without considering whether new and material evidence had 
been submitted.  

In decisions dated in July 1998 and January 2002, the RO 
found that new and material evidence had not been submitted 
to reopen the claim.  The veteran did not submit a notice of 
disagreement within one year of the notices of these 
decisions.  These decisions are now final.  38 U.S.C.A. 
§ 7105.

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was in 
January 2002.

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006)

At the time of the January 2002 rating decision VA outpatient 
treatment records showed findings of chloracne on VA 
outpatient treatment between 1997 and 2000.  In July 1997, it 
was reported by way of history that he had multiple medical 
problems secondary to Agent Orange exposure including 
chloracne.  In July 1999 the veteran presented to the Memphis 
VAMC for treatment.  The diagnosis was chloracne, which was 
diagnosed in 1967, that was secondary to Agent Orange 
exposure.  

In September 1999 the veteran presented to the VAMC with 
complaints of a rash and skin infection on his finger.  The 
diagnosis was ongoing residuals of Agent Orange.

A February 2000 treatment note from the Memphis, Tennessee VA 
Medical Center (VAMC) includes the history that the veteran 
had chloracne that was secondary to Agent Orange exposure 
with problems since 1967

Evidence received since the January 2002 rating decision 
includes treatment records from Washington University Clinic 
dated in March 1990, when it was reported that the veteran 
had possible dioxin exposure with chloracne.  A VA outpatient 
treatment note dated in August 2006 includes the opinion that 
the veteran had chloracne probably due to Agent Orange 
exposure.   

The evidence received since the January 2002 decision 
documents possible chloracne much earlier than previously 
noted, and the recent VA outpatient treatment record contains 
the first medical opinion linking current chloracne to Agent 
Orange exposure.  The only indicated Agent Orange exposure 
occurred during service in Vietnam.  While earlier treatment 
notes documented a reported history, they did not contain a 
clear medical opinion and reported an inaccurate history not 
supported by the record, namely that chloracne had been 
diagnosed in 1967.

The newly received evidence pertains to the previously 
unestablished element of a link between the current chloracne 
and service.  As such, it is new and material and the claim 
is reopened.

II.  Entitlement to service connection for a skin disorder, 
to include as due to exposure to Agent Orange.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2007).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

These presumptions are applicable to chloracne, provided the 
disease becomes manifest to a degree of 10 percent or more 
within one year of date the veteran was exposed to an 
herbicide.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The service department has certified that the veteran had 
service in Vietnam from May 1966 until June 1967.

The veteran's June 1965 enlistment examination was negative 
for any complaints or treatments related to chloracne.  In 
July 1967, the veteran presented with complaints of a rash on 
his body.

In January 1989 the veteran presented to the Washington 
University Clinic for treatment of skin complaints.  He 
reported feeling something sprinkled on his entire body when 
an airplane flew by while he was in Vietnam.

In February 1997 the veteran presented to the Memphis VAMC.  
The diagnosis was chloracne.  An April 1997 treatment note 
from the VAMC indicated that the veteran had severe 
chloracne.  In July 1997, it was reported by way of history 
that he had multiple medical problems secondary to Agent 
Orange exposure including chloracne.

In a May 1997 letter, the veteran stated that he was sprayed 
with chemicals in Vietnam in 1966 and 1967.  The veteran 
reported that on two occasions an area where he was located 
was sprayed with chemicals before the area was cleared of 
troops.

In February 1998 the veteran underwent a VA examination.  The 
veteran reported being exposed to Agent Orange on several 
occasions either directly or from being in recently sprayed 
areas.  He reported that the chemicals badly burned his face 
and hands after his skin was contacted with the Agent Orange.  
The veteran reported having acne-like lesions 5 months after 
returning from Vietnam.  This affected mainly his face with a 
burning sensation over his face, neck, back and chest.  The 
veteran stated that there was no initial treatment as he was 
told at the time that he just had bad acne.  On examination, 
the veteran had pronounced skin changes from acne 
particularly on his face.  The diagnosis was chloracne that 
occurred 4 or 5 months after the veteran came back from 
Vietnam and persisted throughout the years.

In April 2004 the veteran presented to the VAMC for skin 
treatment.  The diagnosis was chloracne after past chemical 
exposure and paronychia.

In May 2004 the veteran underwent a VA examination.  The 
veteran reported that while serving guard duty at the ammo 
dump at Long Binh, his entire area was sprayed by a two -
engine airplane doing crop-dusting.  The veteran stated that 
he was told that the material was insecticide.  He stated 
that approximately a week later he began getting pus bumps on 
his face.  The veteran stated that the condition had been 
constant ever since this and had progressively involved 
almost his entire face.  The diagnosis was compatible with 
chloracne.  The examiner stated that some of the areas 
involved were beginning to develop a hidradenitis appearance 
and this would be consistent also with exposure to 
chlorinated hydrocarbons.

In March 2005 the veteran presented to the VAMC for treatment 
of his skin.  The diagnosis was chloracne that was probably 
due to Agent Orange exposure.  A treating physician at the 
VAMC in May 2006 noted that the veteran had chloracne.

At his July 2007 hearing, the veteran stated that he was in 
an area that was sprayed by aircraft.  He was later told that 
it was bug spray.  He reported burning on his face and neck.  

Analysis

The veteran served in Vietnam during the Vietnam era.  
Accordingly, he is presumed to have been exposed to 
herbicides during such service.  Additionally, the list of 
diseases associated with exposure to certain herbicide agents 
includes acute and subacute chloracne or other acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda.  38 C.F.R. § 3.309(e).

However, the available medical records are negative for 
evidence of treatment for chloracne within a year of the 
veteran's last exposure as treatment for a skin disease was 
not documented until January 1989.  Therefore the veteran is 
not entitled to a presumptive service connection as chloracne 
has to become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6).
 
Notwithstanding the fact that chloracne is not subject to 
presumptive service connection on the basis of herbicide 
exposure; the veteran could still establish service 
connection for this condition with competent evidence that it 
was incurred in service, was present during other presumptive 
periods, or by submitting medical or scientific evidence that 
it was in fact due to herbicide exposure during service.  See 
Combee v. Brown.

With regard to direct service connection, the veteran has a 
present disability as he has chloracne.  The element of an 
in-service injury is satisfied by the veteran's presumed 
exposure to herbicidal agents as well as his complaints in 
July 1967 of a rash on his body.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  The undisputed 
medical opinions are to the effect t that current chloracne 
is the result of Agent Orange in service.  There is no 
competent evidence against these conclusions that the 
veteran's chloracne was secondary to Agent Orange exposure in 
service.  Resolving reasonable doubt in the veteran's favor, 
the claim is granted. 38 U.S.C.A. § 5107(b). 


ORDER


New and material evidence has been submitted to reopen the 
claim for service connection for a skin disorder, to include 
as due to exposure to Agent Orange. 

Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


